DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 9/10/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1: The scope of the limitation “storage / transportation” is unclear.  It’s unclear if the front slash found in the limitation is equivalent to the term “and” or the term “or”.
With regard to claim 4: The limitation “the detachable floor” lacks sufficient antecedent basis.

With regard to claim 6: The limitation “the foldable walls” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --the foldable walls shell--.
With regard to claim 7: The limitation “the folding hinges” lacks sufficient antecedent basis.
With regard to claim 8: The limitation “the detachable floor” lacks sufficient antecedent basis.
With regard to claim 9: The limitation “the detachable floor” lacks sufficient antecedent basis.  Further, the scope of the limitation “T-S 52 steel” unclear.  It appears the limitation is referring to particular standard of steel, but it’s unclear as to what standard is being referred to.  Clarification is requested.
With regard to claim 10: The limitation “the components” lacks sufficient antecedent basis.

Claim 1-10 are examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braxton (US 4,380,836).
With regard to clam 1: Braxton discloses foldable protective structure (shelter), comprising: 

The foldable protective structure of Braxton is capable of use as a foldable blast proof protective structure.  Braxton discloses the structure as claimed and would be expected to perform in a similar manner. Examiner understands a blast proof structure refers to structure that is blast resistant.  Note that the claim does not specify a degree of blast protection.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With regard to claim 2: Braxton discloses a detachable floor (16) (figs. 1-3; col. 2, lines 63-65).  
With regard to claim 103: Braxton discloses that the detachable ceiling (14) comprises at least one lifting point (one of the corners).   Examiner notes that the claim does not recite any structure regarding the claimed “at least one point”.  Accordingly, any point on the detachable ceiling would read upon the claimed at least one lifting point. 
With regard to claim 4: Braxton discloses a detachable floor (16) comprises at least one lifting point.  Examiner notes that the claim does not recite any structure regarding the claimed “at least one point”.  Accordingly, any point on the detachable floor would read upon the claimed at least one lifting point. 
With regard to claim 5: Braxton discloses that the foldable walls shell is comprised of a rear wall (30), a front wall (8) and two foldable side walls (32 and 34) (figs. 1-3).  
With regard to claim 6: The foldable walls shell (10) of Braxton are folding around a 20vertical (center) axis (figs. 1-3).  
With regard to claim 7: Braxton discloses folding hinges (38) that are of the same shape and size (figs. 1-2 and 4).  
With regard to claim 10: Braxton discloses that the foldable wall shell are composite materials (fiberglass) (col. 2, lines 9-11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braxton (US 4,380,836).
With regard to claims 258-9: Braxton does not disclose that the foldable walls shell, the detachable ceiling and a detachable floor are constructed of steel or T-S 52 steel.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available materials for forming the shelter.  It would have been a matter of obvious design choice to form the foldable walls shell, the detachable ceiling and the detachable floor out of steel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 233. Steel is a well-known material for use in building structures and would have been an obvious material choice before the effective filing date of the claimed invention for its inherent material properties such as strength and durability.  Such a combination, to one of ordinary skill in the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to shelters and/or foldable structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.